PER CURIAM.
The final judgment under review is affirmed in all respects, Helman v. Seaboard Coastline Railroad Co., 349 So.2d 1187, 1189 (Fla.1977); § 672.607(1), Fla.Stat. (1979); 3 Fla.Jur. “Appellate Review” § 292 (1978), except insofar as it denies pre-judgment interest in this action. As to the latter, the final judgment is reversed and the cause is remanded to the trial court with directions to add pre-judgment interest to the final judgment in this case in the amount of $2,226.75. Parker v. Brinson Construction Co., 78 So.2d 873 (Fla.1955); § 687.01, Fla. Stat. (1979).
Affirmed in part; reversed in part and remanded.